   Case 5:21-cv-03018-SAC Document 7 Filed 02/09/21 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


ANTONIO FLEMMING,

                             Plaintiff,

          v.                                       CASE NO. 21-3018-SAC

CORE CIVIC, et al.,


                             Defendants.


                    NOTICE AND ORDER TO SHOW CAUSE

     This matter is a civil filing by a person held at the Leavenworth

Detention Center operated by CoreCivic in Leavenworth, Kansas.

Plaintiff proceeds pro se. For the reasons that follow, the court

directs plaintiff to show cause why this matter should not be

dismissed.

                        Nature of the Complaint

     Plaintiff commenced this action in the Western District of

Missouri, identifying the complaint on the form pleading as a

condition of confinement civil rights action. He sues CoreCivic, Lt.
Day, (fnu) Spheres, Warden Baker, and L-Pod Staff. Plaintiff claims

that he was not provided bedding for the period from November 23 to

November 30, 2020, a deprivation that caused him to sleep on the bare

floor of his cell. He seeks monetary damages.

                                Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an
officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon
   Case 5:21-cv-03018-SAC Document 7 Filed 02/09/21 Page 2 of 10




which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b)(1)-(2).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     “To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988)(citations omitted). A court liberally construes

a pro se complaint and applies “less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the
complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se
plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff
   Case 5:21-cv-03018-SAC Document 7 Filed 02/09/21 Page 3 of 10




believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the United States Supreme

Court’s decisions in Twombly and Erickson set out a new standard of

review for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay

v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).

Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent,” then

the plaintiff has not “nudged [the] claims across the line from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(10th Cir. 2008)(citing Twombly, 550 U.S. at 1974).

                               Discussion
     Because the complaint does not specify whether plaintiff is

proceeding under 42 U.S.C. § 1983 or Bivens v. Six Unknown Named Agents

of the Federal Bureau of Narcotics, 403 U.S. 388 (1971)(“Bivens”),

the court examines both bases for liability in this action.

Claims under § 1983

     “To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the United

States, and must show that the alleged deprivation was committed by
a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988)(citations omitted). A defendant acts “under color of
   Case 5:21-cv-03018-SAC Document 7 Filed 02/09/21 Page 4 of 10




state law” when he “exercise[s] power ‘possessed by virtue of state

law and made possible only because the wrongdoer is clothed with the

authority of state law.’” Id. at 49 (citations omitted).

     CoreCivic is a private corporation. “In order to hold a private

individual liable under § 1983 for a constitutional violation

requiring state action, a plaintiff must show under Lugar, … that the

individual’s conduct is ‘fairly attributable to the State.’”. Pino

v. Higgs, 75 F.3d 1461,1465 (10th Cir. 1996)(citing Lugar v. Edmondson

Oil Co., 457 U.S. 922, 937 (1982)). The requirement is satisfied if

two conditions are met. First, the deprivation “must be caused by the

exercise of some right or privilege created by the State or by a rule

of conduct imposed by the state or by a person for whom the State is

responsible.” Yanaki v. Iomed, Inc., 415 F.3d 1204, 1207-08 (10th Cir.

2005), cert. denied, 547 U.S. 1111 (2006) (citing Lugar, 457 U.S. at

937). Second, the private party must have “acted together with or []

obtained significant aid from state officials” or engaged in conduct

“otherwise chargeable to the State.” Id. at 1208.

     Plaintiff alleges no facts to support an inference that CoreCivic
was acting under state law or in conspiracy with any state official.

Plaintiff   also   makes   no   allegation    that   CoreCivic     obtained

significant aid from the State of Kansas or any other state or state

officials, or that it engaged in conduct otherwise chargeable to the

State. Plaintiff provides no claim or support for a claim that

CoreCivic acted under color of state law. Therefore, plaintiff does

not state a claim for relief under § 1983.

Claims under Bivens
     The United States Supreme Court has found that a Bivens remedy

is not available to a prisoner seeking damages from the employees of
   Case 5:21-cv-03018-SAC Document 7 Filed 02/09/21 Page 5 of 10




a private prison for violation of the prisoner’s Eighth Amendment

rights. Minneci v. Pollard, 565 U.S. 118, 120-21 (2012)(refusing to

imply the existence of a Bivens action where state tort law authorizes

alternate action providing deterrence and compensation); see also

Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 63, 71-73 (2001)(holding

that Bivens action does not lie against a private corporation

operating a halfway house under contract with the Bureau of Prisons).

In Minneci, the Supreme Court stated:

     [W]here … a federal prisoner seeks damages from privately
     employed personnel working at a privately operated federal
     prison, where the conduct allegedly amounts to a violation
     of the Eighth Amendment, and where that conduct is of a kind
     that typically falls within the scope of traditional state
     tort law (such as the conduct involving improper medical
     care at issue here), athe prisoner must seek a remedy under
     state tort law. We cannot imply a Bivens remedy in such a
     case.

Minneci, 565 U.S. at 131.

     The Supreme Court reasoned that “a critical difference” between

cases where Bivens liability applied and those where it did not was

“employment states,” that is, whether the defendants were “personnel

employed by the government [or] personnel employed by a private firm.”

Id. at 126. CoreCivic is a private corporation contracting with the

United States Marshals Service, a federal law enforcement agency.

Defendants Day, Spheres, Baker, and unnamed L-Pod staff are private

employees of a private corporation. The Supreme Court also rejected

the argument that private actors performing governmental functions

should be considered federal agents for the purposes of Bivens

liability. Id. at 126-27.

     The Supreme Court held in Minneci that the “ability of a prisoner
      Case 5:21-cv-03018-SAC Document 7 Filed 02/09/21 Page 6 of 10




to bring state tort law damages action[s] against private individual

defendants       means   that    the       prisoner   does     not   ‘lack     effective

remedies.’” Id. at 125 (citing Malesko, 534 U.S. at 72). The Court

reasoned that “in the case of a privately employed defendant, state

tort law provides an “alternative, existing process’ capable of

protecting the constitutional interests at stake.” Id. (citing Wilkie

v. Robbins, 551 U.S. 537, 550 (2007)). The Minneci Court also explained

that “[s]tate-law remedies and a potential Bivens remedy need not be

perfectly congruent” and even if “state tort law may sometimes prove

less generous than would a Bivens action,” this fact is not a

“sufficient basis to determine state law inadequate.” Id. at 129

(finding     that     “federal       law    as   well     as   state    law    contains

limitations”).

       The Supreme Court also found “specific authority indicating that

state law imposes general tort duties of reasonable care (including

medical care) on prison employees in every one of the eight States

where privately managed secure federal facilities are currently

located.” Id. at 128. “[I]n general, state tort law remedies provide

roughly similar incentives for potential defendants to comply with

the     Eighth    Amendment      while       also     providing      roughly    similar

compensation to victims of violations.” Id. at 130. In fact, Kansas

is another state whose tort law reflects the “general principles of

tort law” recognized in Minneci and set forth in the (Second)

Restatement      of   Torts     §§   314A(4),       320   (1963-64).    See     Camp   v.

Richardson, No. 11-3128-SAC, 2014 WL 958741, at n.12 (D. Kan.
   Case 5:21-cv-03018-SAC Document 7 Filed 02/09/21 Page 7 of 10




2014)(citing Estate of Belden v. Brown Cty., 261 P.3d 943 (Kan. App.

2011)(setting forth remedies available in Kansas)).

     Likewise, the Tenth Circuit has stated that “the presence of an

alternative cause of action against individual defendants provides

sufficient redress such that a Bivens cause of action need not be

implied.” Crosby v. Martin, 502 F. App’x 733, 735 (10th Cir.

2012)(unpublished)(citing Peoples v. CCA Det. Ctrs., 422 F.3d 1090,

1102 (10th Cir. 2005)). The Tenth Circuit found that where a plaintiff

“has an alternative cause of action against the defendants pursuant

to Kansas state law, he is precluded from asserting a Bivens action

against the defendants in their individual capacities,” and he is

“barred by sovereign immunity from asserting a Bivens action against

the defendants in their official capacities.” Crosby, 502 F. App’x

at 735 (citing Farmer v. Perrill, 275 F.3d 958, 963 (10th Cir.

2001)(finding that an official-capacity claim “contradicts the very

nature of a Bivens action. There is no such animal as a Bivens suit

against   a   public   official   tortfeasor   in   his   or   her   official

capacity.”)).

     Accordingly, plaintiff’s remedy against CoreCivic               and its

employees, if any, is an action in state court for negligence or other

misconduct. See Harris v. Corr. Corp. of Am. Leavenworth Det. Ctr.,

No. 16-3068-SAC-DJW, 2016 WL 6164208, at *3 (stating that plaintiff

has remedies for injunctive relief in state court and citing Peoples,

422 F.3d at 1104-05 (individual CCA defendants owed a duty to protect

to plaintiff that, if breached, would impose negligence liability);
   Case 5:21-cv-03018-SAC Document 7 Filed 02/09/21 Page 8 of 10




Lindsey v. Bowlin, 557 F.Supp. 2d 1225 (D. Kan. 2008)(Kansas law

generally provides an inmate with a remedy against CCA employees for

negligence and for actions amounting to violations of federal

constitutional rights.); see also Menteer v. Applebee, 2008 WL

2649504, at *8-9 (D. Kan. June 27, 2008)(plaintiff’s state law

negligence claim found to be equally effective, alternative cause of

action to Bivens claim). In addition, “[i]n Kansas, a prisoner may

attack the terms and conditions of his or her confinement as being

unconstitutional through a petition filed under K.S.A. 60-1501.”

Harris, 2016 WL 6164208, at *3(citing Jamerson v. Heimgartner, 326

P.3d 1091, at *1 (Kan. App. June 20, 2014)(unpublished)). Because

plaintiff has an alternative cause of action against the defendants

under state law, he is precluded from asserting a Bivens action in

federal court. Plaintiff’s claims are subject to dismissal.

No physical injury

     Plaintiff’s claim for compensatory damages is barred by 42 U.S.C.

§ 1997e(e) because he has failed to allege a physical injury. Section

1997e(e) provides, in relevant part, that “[n]o Federal civil action

may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while

in custody without a prior showing of physical injury.” 42 U.S.C. §

1997e(e).

Punitive damages

     Plaintiff seeks punitive damages, which “are available only for

conduct which is ‘shown to be motivated by evil motive or intent, or
   Case 5:21-cv-03018-SAC Document 7 Filed 02/09/21 Page 9 of 10




when it involves reckless or callous indifference to the federally

protected rights of others.’” Searles v. Van Bebber, 251 F.3d 869,

879 (10th Cir. 2001)(quoting Smith v. Wade, 461 U.S. 30, 56 (1983)).

Plaintiff presents no plausible basis for a claim of punitive damages

because he alleges no facts whatsoever establishing that any defendant

acted with a sufficiently culpable state of mind. Plaintiff’s request

for punitive damages therefore is subject to dismissal.

Notice of show cause incident

     On February 1, 2021, plaintiff submitted a filing captioned as

a “notice of show cause incident” (Doc. 6). The court has examined

the filing, which describes a number of grievances filed by plaintiff,

most of them unrelated to his claim in this action. Because this

material does not change the court’s analysis of the claim, the court

does not address this filing in detail.

Response required

     Plaintiff is directed to show cause why his complaint should not

be dismissed for the reasons set forth. The failure to respond by the

deadline may result in the dismissal of this action for failure to

state a claim for relief without further notice. Such a dismissal will

not prejudice plaintiff’s ability to pursue relief in state court if

he chooses to do so.


     IT IS, THEREFORE, BY THE COURT ORDERED that plaintiff shall show

cause on or before February 26, 2021, why this matter should not be
dismissed for the reasons discussed herein. The failure to file a

timely response may result in the dismissal of this matter without
  Case 5:21-cv-03018-SAC Document 7 Filed 02/09/21 Page 10 of 10




additional prior notice.

    IT IS SO ORDERED.

    DATED:   This 9th day of February, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
